Exhibit 10.1b

AMENDMENT NO. 1 TO

AMENDED AND RESTATED SUBSCRIPTION

AND STOCKHOLDERS AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Subscription
and Stockholders Agreement, dated as of November 15, 2004 (the “Stockholders
Agreement”), by and among Tumi Holdings, Inc., a Delaware corporation (the
“Company”), Doughty Hanson & Co Managers Limited and the stockholders named
therein, is made and entered into as of this 24th day of April, 2012.
Capitalized terms used herein and not defined shall have the meanings specified
in the Stockholders Agreement.

WHEREAS, Doughty Hanson IV Nominees One Limited, Doughty Hanson IV Nominees Two
Limited, Doughty Hanson IV Nominees Three Limited, Doughty Hanson IV Nominees
Four Limited (collectively, the “Doughty Hanson Funds”), Officers Nominees
Limited, Jerome Griffith and Laurence Franklin are stockholders of the Company
and parties to the Stockholders Agreement;

WHEREAS, Section 14.10 of the Stockholders Agreement permits holders of more
than 51% of the “A” Common Shares and holders of more than 51% of the “B” Common
Shares to amend the Stockholders Agreement;

WHEREAS, collectively, the Doughty Hanson Funds hold more than 51% of the “A”
Common Shares and have determined to amend the Stockholders Agreement;

WHEREAS, collectively, Officers Nominees Limited, Jerome Griffith and Laurence
Franklin hold more than 51% of the “B” Common Shares and have determined to
amend the Stockholders Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Amendment to Stockholders Agreement. The Stockholders Agreement is hereby
amended as follows:

 

  (a) Section 6.1 of the Stockholders Agreement is amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

“No resolution of the Board or the Shareholders of the Company shall be passed
to issue shares of any class of Shares unless resolutions are concurrently
proposed to issue shares of all other classes of Shares such that each person
who holds Shares (“Existing Shareholders”) shall have the right to subscribe for
a proportion of the new Shares pro rata to the number of Shares in issue in the
relevant Shareholders' class and pro rata to the number of Shares such
Shareholder holds. Such right of subscription shall be exercisable, unless
waived, for a period of not less than 30 days following the resolution to
increase the stated capital. If an Existing Shareholder does not wish to
subscribe for his proportion of the new Shares, then these Shares will be
offered first pro rata to the other members of the class to which that Existing
Shareholder belongs and, if they are still not taken up, to the remaining
Shareholders of the other classes. This Section 6.1 shall not apply to the
issuance of Shares (i) in connection with any pro rata split or dividend or
similar recapitalization of any Shares or (ii) pursuant to any merger or
recapitalization transaction involving the Company or any of its Subsidiaries
whereby any resulting dilution to either the Preferred Shares or the Common
Shares applies equally to either all holders of Preferred Shares or all holders
of Common Shares, as applicable.

2. Effect of Amendment. Except as expressly set forth herein, the Stockholders
Agreement shall not by implication or otherwise be deemed supplemented or
amended by virtue of this Amendment, and shall remain in full force and effect,
as amended hereby. This Amendment shall be construed in accordance with and as a
part of the Stockholders Agreement, and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Stockholders Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed. Any reference in the Stockholders
Agreement to the “Agreement” shall refer to the Stockholders Agreement as
amended by this Amendment.

3. Governing Law. This Amendment shall be governed by the laws of the State of
Delaware, without reference to any provision that would require the application
of the laws of another jurisdiction.

4. Effective Date of Amendment. This Amendment shall be deemed effective as of
the date first written above, as if executed on such date.

5. Counterparts; Facsimile. This Amendment may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

HOLDERS OF MAJORITY OF

CLASS A COMMON SHARES:

     

HOLDERS OF MAJORITY OF

CLASS B COMMON SHARES:

Doughty Hanson & Co IV Nominees One Limited       Officers Nominees Limited

Doughty Hanson & Co IV Nominees Two Limited

Doughty Hanson & Co IV Nominees Three Limited

Doughty Hanson & Co IV Nominees Four Limited

    By:   Doughty Hanson & Co Managers Limited acting for and on behalf of
Officers Nominees Limited and as agent for the beneficiaries of the trusts for
whom Officers Nominees Limited holds shares in Tumi Holdings, Inc. (The
“Employees”)            

 

By:  

/s/ Graeme Stening

      By:  

/s/ Graeme Stening

Name:  

Graeme Stening

      Name:  

Graeme Stening

Title:  

General Counsel

      Title:  

General Counsel

       

/s/ Jerome Griffith

        Jerome Griffith        

/s/ Michael Mardy

       

Michael Mardy

       

/s/ Steven Hurwitz

        Steven Hurwitz